DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 01/31/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The disclosure is objected to because of the following informalities:  In the Abstract, lines 2, 7, and 13, the word “loosen” appears to be a misspelling of the word “loose”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “8-12 parts of modified graphite nanosheets” while  base claim 1 recites the limitation “1-3 parts of modified graphite nanosheets”.  Because claim 2 includes two different ranges for the number of parts of graphite nanosheets, it is unclear how many parts of modified graphite nanosheets are included by claim 2. 
Claim 5 recites the limitation “0.5-2 parts of modified graphite nanosheets” while base claim 1 recites the limitation “1-3 parts of modified graphite nanosheets”. Because claim 5 includes two different ranges for the number of parts of graphite nanosheets, it unclear how many parts of modified graphite nanosheets are included by claim 5.
Claims 16 and 18 are rejected under this section as being dependent upon rejected claim 2.
Allowable Subject Matter
Claims 1, 3, 4, 6-15, 17, and 19-20 are allowed.
Claims 2, 5, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Patent No. 10,502,913 to Harris et al. (hereinafter “Harris”) is considered the closest available prior art.  Harris teaches a polymeric composition for an optical fiber buffer tube comprising a polybutylene terephthalate (PBT) and a maleic-anhydride-grafted LLDPE. See the Abstract and col. 16, TABLE 6 of Harris. Harris does not teach, however, the use of both polyurethane (PU) and LLPDPE-g-GMA as recited by independent claim 1. Nor does Harris suggest using modified graphite nanosheets as also recited by independent claim 1.  Lastly, the claimed combination of PBT, PU, LLDPE-g-GMA, and modified graphite nanosheets is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 3, 2021